Citation Nr: 0427760	
Decision Date: 10/06/04    Archive Date: 10/12/04

DOCKET NO.  96-32 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for postoperative 
residuals of a subphrenic abscess with resection of the left 
10th and 11th ribs, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to August 
1974.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The RO, in pertinent part, denied entitlement 
to an evaluation in excess of 10 percent for residuals of a 
subphrenic abscess.  At that time, the veteran's rated 
disability did not include the resection for the left 10th 
and 11th ribs.  In a September 1993 rating decision the RO 
recharacterized the residuals of a subphrenic abscess to 
include the resection of the left 10th and 11th ribs.

The veteran's increased rating claim was previously before 
the Board in October  1997.  The matter was remanded for 
further development and adjudication.  In March 2003, the 
veteran was sent notice of the change to 38 C.F.R. § 4.118 
(2003), Schedule of ratings for the skin.  The claim was 
returned to the Board and in July 2003, it was remanded for 
notice, development, and adjudication pursuant to the 
Veteran's Claims Assistance Act of 2000.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

The RO issued a VCAA notice letter to the veteran in 
connection with his current appeal in January 2004.

The veteran is currently rated as 10 percent disabled for 
residuals of a subphrenic abscess with resection of the left 
10th and 11th ribs.  The arguments of the veteran and his 
representative are that he is entitled to a separate rating 
for the removal of two ribs as a result of surgery performed 
to drain his subphrenic abscess. (Emphasis added).

A preliminary review of the record discloses that there 
remains considerable ambiguity as to whether the veteran's 
ribs were actually resected or removed entirely.  Service 
medical records were reviewed and a July 1974 Report of 
Medical History indicates the veteran had two ribs removed.  
There was no indication as to which ribs were removed.

A January 1975 VA examination notes that upon routine chest 
films it was very difficult to follow the density of the 11th 
and 10th ribs, but from physical examination it appeared that 
a 4 or 5 inch section of the 10th rib was removed.  The 
examiner noted that it was uncertain whether or not there was 
any removal of the 11th rib.  The radiographic report 
indicates that the study was "too under penetrated to allow 
a bone study."

Later medical records, specifically a July 2002 Attending 
Physician's Report from the Weldon Medical Clinic, indicate 
there were incidental findings upon lumbar x-rays which 
showed there was 11th and 12th rib removal.  

The Board finds that the medical evidence of record is 
ambiguous thereby precluding a decision on the veteran's 
increased rating claim at this time.

Accordingly, it is necessary under the VCAA for the veteran 
to be examined for the purpose of having a medical specialist 
express an opinion as to the nature and extent of severity of 
any residuals of a subphrenic abscess.  Specifically, 
radiographic studies should be performed that can clarify 
whether the veteran had his ribs removed or resected and 
delineate, which specific ribs were affected by the abscess 
drainage.  38 U.S.C.A. § 5103A(d).  

As noted in the Introduction, a letter was sent to the 
veteran in March 2003, which notified the veteran that the 
rating criteria for evaluating skin disorders was amended, 
effective from August 30, 2002. See 67 Fed. Reg. 147, 49590-
49599 (July 31, 2002).  While the veteran was notified of the 
regulation changes and they were apparently considered in the 
June 2004 supplemental statement of the case, the veteran was 
never afforded a VA examination to evaluate the severity of 
any scars, which may be present from his subphrenic abscess.

The Board notes that the last VA examination of record is 
dated in April 2001, prior to the regulation changes noted 
above.  Before that, the veteran was afforded a VA spine 
examination in August 1998.  The Board finds that the April 
2001 VA examination is inadequate for evaluating the 
veteran's current level of impairment, as it did not address 
the new skin criteria.  38 C.F.R. § 4.70.  

Moreover, the examination was not conducted for the purpose 
of evaluating scars, but was afforded in connection with the 
veteran's service connection claim for a back disorder, a 
claim which was subsequently granted.  Finally, as the 
aforementioned report of examination is over three years old, 
an up-to-date examination is necessary to verify whether 
there has been an improvement in the veteran's subphrenic 
abscess or a material change in disability. 38 C.F.R. 
§ 3.327(a) (2003).


The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  
Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for any residuals of 
subphrenic abscess with resection of the 
left 10th and 11th ribs, since service.  

He should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.  
Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

5.  The VBA AMC should arrange for a VA 
special gastrointestinal examination of 
the veteran by a gastrointestinal 
specialist, and/or other available 
appropriate medical specialist(s) 
including on a fee basis if necessary for 
the purpose of ascertaining the nature 
and extent of severity of any residuals 
of subphrenic abscess with resection of 
the left 10th and 11th ribs.  

The claims file, copies of the previous 
and amended criteria for rating scars 
under 38 C.F.R. § 4.118 (2003),a copy of 
38 C.F.R. § 4.114, Diagnostic Code 7301 
(2003), and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  

The examiner must annotate the 
examination report(s) that the claims 
file was in fact made available for 
review in conjunction with the 
examination(s).  Any further indicated 
special studies included radiographic 
studies must be conducted.  It is 
requested that the examiner address the 
following medical issues:

The examiner(s) is requested to address 
the provided criteria in providing the 
clinical assessment of the 
gastrointestinal disability at issue, and 
determined which ribs were 
resected/removed.  

Any opinions expressed by the examiner(s) 
must be accompanied by a complete 
rationale. 

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
an increased rating for residuals of 
subphrenic abscess with resection of the 
left 10th and 11th ribs. 

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claim for an increased evaluation, and may 
result in a denial.  38 C.F.R. § 3.655 (2003).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


